Case 1:20-cv-21830-KMM Document 26 Entered on FLSD Docket 12/16/2020 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                    Case No. 1:20-cv-21830-KMM

  GABRIEL ANDRES CALDERON NUTT
  as Parent and Natural Guardian of M.C.
  a Minor,

         Plaintiff,
  v.

  ROYAL CARIBBEAN CRUISES LTD.,

        Defendant.
  _________________________________/
  JOINT MOTION TO APPOINT GUARDIAN AD LITEM FOR PURPOSES OF AIDING
     IN THE PROCESS OF APPROVING SETTLEMENT OF A MINOR’S CLAIMS

         The Plaintiff, GABRIEL ANDRES CALDERON NUTT, as Parent and Natural Guardian

  of M.C., a Minor, by and through undersigned counsel, hereby files this Motion to Appoint a

  Guardian ad Litem for purposes of aiding in the process of Approving a Settlement of a Minor

  jointly on behalf of ALL PARTIES, and state as follows:

         1. All pending claims raised in this matter have been amicably settled among the parties.

         2. The settlement involves claims on behalf of M.C., who is a minor.

         3. Because the settlement involves the claims of a minor, it would be prudent to have a

  Guardian Ad Litem appointed to review the settlement and terms thereof.

         4. The parties hereby request the Court appoint a Guardian Ad Litem in order to ensure

  the minor child’s interest are protected. The Court appointed Guardian Ad Litem should review

  the settlement and reasonableness thereof and provide a written report and recommendation to

  this Court concerning the same.

         5. The parties hereby respectfully request that the Court appoint a Guardian Ad Litem

  who is willing to participate, on a pro bono basis if possible.

         WHEREFORE, the parties respectfully request this Court enter an Order appointing a


                                                  -1-
Case 1:20-cv-21830-KMM Document 26 Entered on FLSD Docket 12/16/2020 Page 2 of 3



 Guardian Ad Litem in this matter.

                 CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1

         Undersigned counsel certifies that he has conferred with counsel for Defendant, who advised

  that the Defendant agrees with the relief sought herein.

                                                       Respectfully submitted,

                                                       LIPCON, MARGULIES,
                                                       ALSINA & WINKLEMAN, P.A.
                                                       Attorneys for Plaintiffs
                                                       One Biscayne Tower, Suite 1776
                                                       2 South Biscayne Boulevard
                                                       Miami, Florida 33131
                                                       Telephone No.: (305) 373-3016
                                                       Facsimile No.: (305) 373-6204

                                                  By: /s/ Jason R. Margulies
                                                      JASON R. MARGULIES
                                                      Florida Bar No. 57916
                                                      jmargulies@lipcon.com




                                                 -2-
Case 1:20-cv-21830-KMM Document 26 Entered on FLSD Docket 12/16/2020 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on December 16, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached

  Service List in the manner specified, either via transmission of Notices of Electronic Filing

  generated by CM/ECF or in some other authorized manner for those counsel or parties who are

  not authorized to electronically receive Notices of Electronic Filing.

 /s/ Jason R. Margulies                          /s/Bryan Probst
 Jason R. Margulies, Esq.                        Bryan Probst, Esq.
 Florida Bar No. 57916                           Florida Bar No. 185485
 jmargulies@lipcon.com                           rginsberg@rccl.com
 Andrew S. Freedman, Esq.                        ROYAL CARIBBEAN CRUISES LTD.
 Florida Bar No. 091087                          Tel.: (305) 539-6327
 afreedman@lipcon.com                            Fax: (305) 539-4457
 Daniel W. Grammes, Esq.                         Attorney for Defendant, ROYAL CARIBBEAN
 Florida Bar No. 1010507                         CRUISES LTD.
 dgrammes@lipcon.com
 LIPCON, MARGULIES,
 ALSINA & WINKLEMAN, P.A.
 One Biscayne Tower, Suite 1776
 2 South Biscayne Boulevard
 Miami, Florida 33131
 Telephone No.: (305) 373-3016
 Facsimile No.: (305) 373-6204
 Attorneys for the Plaintiff




                                                 -3-
